Title: To George Washington from John Bondfield, 12 November 1789
From: Bondfield, John
To: Washington, George


          
            Sir
            Bordeaux [France] 12 9bre 1789
          
          The great and Urgent wants of this Nation, occation’d by the faileur of the two last Crops of wheat, creates dreadful Alarms, to this add the low State of the finnances, occation’d by the Great Revolution effecting; for the two last six months few have paid the Usual Tax’s, that the Treasury is exhausted, this forces the National Assembly to extraordinary exertions, to avert the ill

consiquences that may attend a real want of dayly subsistence of Bread to the Nation.
          The 7th Instant a Motion was made in the National Assembly to impower Le Ministre du finnance to make application to the United States of America, for a supply, and from the Crampt state of the Finnances to Ask a reimburssment, and that in Grain in part of the advances due by America to france[.] their Arguments.
          In Urgent need America applied to france. france granted powerful Assistance simular circumstances creates simular demands The Glorious revolution now greatly advanct calls in a Multiplied Capacity every exertion of Succor from Antient Amitie strengthend by the new Constitution forming on Simular liberal Principles.
          A ship sailing to morrow for Philadelphia engages my taking the liberty to transmit you advice of what is here agitating so far as relates to the United States.
          In an Assembly held yesterday by the Magistrates of this City being call’d on for my sentiments on the dependance of Supplies I assurd them that every exertion on the part of the United States will be made for the releif of this Nation. with due respect I have the Honor to be Sir Your most Obedient and most Humble Servant
          
            John Bondfield
          
        